Citation Nr: 0430314	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  01-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1971 to August 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

In July 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a left knee 
disability.  The record shows that in June 1972, the medical 
evaluation board conducted a radiographic examination which 
showed increased separation of the medial aspect of the joint 
on valgus stress with a possible retained patellar fragment 
secondary to previous injury.  

In July 2003, the Board remanded this claim to the RO for 
additional development to include scheduling the veteran for 
a VA examination and a medical opinion.  The record shows 
that the veteran failed to report for an examination.  A copy 
of the notification letter sent to him is not in the file.  
In his July 2004 argument, the veteran's representative 
reported that the veteran was never notified of a scheduled 
examination and that the veteran is willing to report. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law. In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a disability evaluation examination 
to determine the etiology of the 
veteran's left knee disability.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  
The examiner is to render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
his current left knee condition was 
either initially manifested during 
military service or was otherwise related 
to his military service.  The examiner 
should note if the disability pre-existed 
service, and if so, indicate if it was 
aggravated during service beyond the 
natural progression of the disorder.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




